      Case 7:16-cv-04733-NSR-LMS Document 112 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                                  May 29, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

        The matter of Marhone v. Cassel, et al., 16-cv-4733 (NSR) (LMS), has been re-

scheduled from a telephonic status conference on Thursday, June 25, 2020, at 10:30 AM before

the Hon. Lisa Margaret Smith, United States Magistrate Judge, to a telephonic status conference

on Friday, June 26, 2020, at 2:15 PM. All persons participating in this status conference may

do so by accessing the AT&T Teleconference Information previously published to the docket

sheet. Chambers sent a copy of this notice to Pro Se Plaintiff at address of record via mail.



Re: Incarcerated Prisoners

It is the responsibility of counsel for respondent/defendant to make prior arrangements with the
appropriate correctional facility to have the petitioner/plaintiff available via telephone. If the
petitioner/plaintiff is no longer incarcerated, respondent/defendant shall forward a copy of
this notice to his/her last known address.
